Citation Nr: 1615806	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-23 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran served on active duty from March 1984 to May 1986.

These matters on appeal before the Board of Veterans Appeals ' (Board) arise from a December 2008 rating decision issued by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned in January 2012.  A transcript of the hearing is associated with the claims file.  

In April 2014, the Board remanded these matters for further evidentiary development.   In a December 2014 decision, the Board denied the claims for service connection for a bilateral foot disability and a bilateral knee disability.  
The Veteran appealed the Board denial to the United States Court of Appeals for Veterans Claims.  In October 2015, the Court issued an Order granting a Joint Motion of the parties to vacate the Board's decision and remanded the case to the Board for action consistent with the terms of the Joint Motion. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2015 Joint Motion, the parties agreed that there was a discrepancy in the conclusions and subsequent opinions provided in a May 2014 VA DBQ conclusions and opinions.  In this regard, the parties noted that while the examiner  concluded that any in-service condition was acute and self-limited, he then provided a conflicting opinion that it was more likely than not that the Veteran's current feet problems and current knee problems occurred during military service.  Further, the parties agreed that the VA examiner provided insufficient rationales for the nexus opinions.  The Joint Motion indicated that the Board should remand the case for the RO to schedule the Veteran for another VA examination.  

In light of the above, the Board will remand the case for another VA examination.

In addition, the Joint Motion set forth that all records, including pertinent CPRS records, relied upon by any examiner, must be included with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule Veteran for a VA examination by a medical doctor examiner with the appropriate expertise who has not previously examined the Veteran, to address the etiology of any bilateral foot and bilateral knee disabilities.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner should provide the following information: 

(a) Diagnose all current bilateral foot and bilateral knee disabilities.

(b) For each diagnosed bilateral foot and bilateral knee disability, to include plantar fasciitis and patellofemoral chondromalacia of the knees, provide an opinion whether the disability is at least as likely as not (50 percent or greater probability) incurred in or aggravated by the service.  The examiner must specifically acknowledge and consider the lay evidence of the Veteran as to the onset and continuity of symptoms since service.  The examiner must also discuss the findings in service medical records, to specifically include the June 1984 foot symptoms and February 1984 and July 1985 complaints of right knee pain and diagnosis of tendonitis.  The examiner must reconcile the conclusion and opinions provided in the May 2014 VA DBQ.  

(c) If the examiner concludes the Veteran's right knee disability arose in or is related to service, the physician should provide an opinion on whether the Veteran's current left knee disability is at least as likely as not caused by his right knee disability or that his current left knee disability has been permanently worsened beyond normal progression (aggravated) by his right knee disability.  If secondary aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the left knee disability (i.e., a baseline) before the onset of the aggravation.
 
The physician should clearly set forth the rationale for all opinions provided.  

2.  Ensure that all records, including pertinent CPRS records, relied upon by any examiner are associated with the claims file.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




